Citation Nr: 1549335	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by RO. The Board remanded this issue in March 2012 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDING OF FACT

The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2012. The TDIU claim was last adjudicated in January 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded examinations in connection with his claim for entitlement to a TDIU rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and discussed the effect the Veteran's service-connected disabilities had on his ability to obtain and maintain gainful employment. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand, in pertinent part, requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to whether the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment. Here, the examiner offered an opinion in September 2012 that addresses the effects of the Veteran's service-connected disabilities on his ability to be substantially employed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Analysis

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for residual status post right wrist fusion (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling), status post left clavicle fracture (0 percent disabling), residual surgical scar right hip status post surgery associated with residual status post right wrist fusion (0 percent disabling) and left arm limited range of motion secondary to clavicle fracture associated with status post left clavicle fracture (0 percent disabling); the combined rating is 60 percent.

However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical establishes that he is not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities and referral to the Director, Compensation Service for extraschedular consideration is not warranted. 

The September 2012 reports of VA shoulder and arm conditions and audio examinations reflect that the Veteran's left shoulder and tinnitus disabilities did not impact his ability to work. However, the September 2012 report of VA wrist conditions examination documents the Veteran's report that his right wrist disability impacted his ability to work. The Veteran complained of significantly decreased range of motion and ongoing pain. He reported that he could not safely perform work activities that required any lifting or gripping of objects. Typing and/or writing caused increase in pain and on occasion swelling in the wrist. The Veteran reported that he was having difficulty in finding any job that did not require significant amount of typing or use of his right hand.

The examiner commented that given that his disability involved his dominant hand, his disability posed challenges in terms of employment (both physical labor or many sedentary jobs). The examiner noted that the Veteran was unable to handle objects safely with his right hand or use the hand effectively for tasks that involved using two hands (i.e., carrying/handling objects heavier than could be carried in the left hand, shoveling, operating equipment, etc.). The examiner noted that typing was very difficult for the Veteran because it caused marked increase in pain and weakness and observed that the Veteran was highly trained in job duties that required extensive use of a computer. The examiner commented that even shifting a manual transmission car (if done frequently) caused significant flare in the Veteran's baseline symptoms. Additionally, the Veteran had begun to develop intermittent left hand/or wrist discomfort, likely due to overuse.

The examiner concluded that the Veteran could obtain employment. However, the examiner found it questionable that he could secure or maintain full-time employment, based on his current training, experience and education, that was substantially gainful and permitted him to financially provide for his family. To that end, the examiner commented that the Veteran's right wrist dysfunction was permanent and the discomfort related thereto was only likely to worsen with time (unless new surgical procedures become available).

In this case, the Board finds that the weight of the evidence, lay and medical, is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. In the September 2012 VA shoulder and arm conditions and audio examinations, the examiners conclude that the service-connected left shoulder and tinnitus disabilities had no functional impairment and did not impact the Veteran's ability to work.

Further, since substantially gainful employment (or lack thereof) is a key element to the benefit, the AOJ attempted to develop the Veteran's employment status. The Veteran failed to respond to March and November 2012 letters requesting information (via VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability) regarding his employment history/status. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). Furthermore, a January 2013 VA report of contact documents that further attempt to clarify the Veteran's employment history/status was undertaken by VA. While the Veteran did not answer the call, his outgoing voicemail recording indicated that he was working as a logistics manager. Thus, despite the September 2012 VA wrist conditions examination which suggests that the Veteran is unemployable due to his service-connected right wrist disability, the evidence of record indicates, not only that the Veteran is employable, but that he is, in fact, employed serving as a logistics manager at his company.    

The Board has considered the Veteran's assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the totality of the evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that he is not precluded from employment and, in fact, is employed, serving as a logistics manager at his company.

The Board finds that after consideration of all of the evidence of record, including evidence regarding educational background and employment history, that the preponderance of the evidence is against the assignment of a TDIU rating.


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


